Exhibit 10.15

EXECUTION COPY

FEDERAL TRUST CORPORATION

US$20,000,000

Note due 2010

 

 

NOTE PURCHASE AGREEMENT

 

 

Dated as of March 31, 2009



--------------------------------------------------------------------------------

FEDERAL TRUST CORPORATION

US$20,000,000

Note due 2010

As of March 31, 2009

The Hartford Financial Services Group, Inc.

One Hartford Plaza

Hartford, Connecticut 06155

Ladies and Gentlemen:

Federal Trust Corporation, a Florida corporation (the “Issuer”) and Federal
Trust Bank, a federally-chartered savings association (“FTB”), each hereby
agrees with you as follows:

ARTICLE 1

AUTHORIZATION OF NOTE

The Issuer has duly authorized the issue and sale to The Hartford Financial
Services Group, Inc., a Delaware corporation (the “Purchaser”) of its Note due
2010 (the “Note”) in a principal amount of US$20,000,000 to be issued pursuant
to this Agreement.

ARTICLE 2

SALE AND PURCHASE OF THE NOTE

Subject to the terms and conditions hereof, the Issuer will issue and sell to
the Purchaser, and the Purchaser will purchase from the Issuer, the Note on
March 31, 2009, or on such earlier date as may be agreed between the parties
(the “Closing Date”), at a purchase price equal to 100% of the principal amount
thereof (the “Purchase Price”).

ARTICLE 3

CLOSING

Section 3.1 Time and Place. The closing shall occur at 9:00 a.m. on the Closing
Date at the offices of Cleary Gottlieb Steen & Hamilton LLP, 2000 Pennsylvania
Avenue, N.W., Washington, D.C. 20006.

Section 3.1 Closing Deliveries.

(a) At the closing, the Purchaser shall pay or cause to be paid the Purchase
Price in consideration of the Note by wire transfer of immediately available
funds directly to an account of FTB specified on Exhibit B hereto, it being
acknowledged and agreed by the Issuer that payment of the Purchase Price to FTB
shall satisfy the Purchaser’s obligation to fund the purchase of the Note
hereunder.



--------------------------------------------------------------------------------

(b) At the closing, the Issuer and FTB shall deliver or cause to be delivered to
the Purchaser the following:

(i) the original Note, substantially in the form of Exhibit A hereto and
executed by an authorized officer of the Issuer;

(ii) a copy, certified by an officer of the Issuer, of resolutions of the board
of directors of the Issuer authorizing this Agreement and the Note (and the
transactions hereunder and thereunder), and directing that all proceeds from the
sale of the Note to the Purchaser be contributed to the capital of FTB on the
Closing Date; and

(iii) a copy, certified by an officer of FTB, of resolutions of the board of
directors of FTB authorizing this Agreement (and the transactions hereunder) and
accepting the capital contribution to be made by the Issuer, in an amount equal
to the proceeds from the sale of the Note to the Purchaser hereunder.

Section 3.2 Conditions Precedent to Obligations of the Purchaser. The obligation
of the Purchaser to purchase the Note on the Closing Date is subject to
fulfillment of the following conditions to the Purchaser’s sole satisfaction
(unless otherwise waived by the Purchaser as its election) prior to or as of the
Closing Date:

(a) the delivery to the Purchaser of the documents described Section 3.1(b); and

(b) the receipt by the Issuer and FTB of the approval of the Office of Thrift
Supervision (the “OTS”) to enter into this Agreement.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE ISSUER AND FTB

The Issuer and FTB jointly and severally represent and warrant to the Purchaser
that:

Section 4.1 Organization; Power and Authority.

(a) The Issuer is a corporation duly organized, validly existing and in good
standing under the laws of the State of Florida, and is duly qualified as a
foreign corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on its
business, condition (financial or otherwise) or results of operation or on the
enforceability of, or the ability of the Issuer or FTB to comply with their
respective obligations under, this Agreement or the Note (a “Material Adverse
Effect”). The Issuer has all requisite corporate power and authority to execute
and deliver this Agreement and the Note and to perform the provisions hereof and
thereof.

 

2



--------------------------------------------------------------------------------

(b) FTB is a federally-chartered savings association duly organized, validly
existing and in good standing under the laws of the United States, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. FTB has all requisite corporate power and authority to execute
and deliver this Agreement and to perform the provisions hereof.

Section 4.2 Authorization, Validity. Each of this Agreement and the Note have
been duly authorized by all necessary corporate action on the part of the Issuer
and FTB, this Agreement constitutes a legal, valid and binding obligation of the
Issuer and FTB enforceable against the Issuer and FTB in accordance with its
terms and, upon execution and delivery thereof, the Note will constitute a
legal, valid and binding obligation of the Issuer enforceable against the Issuer
in accordance with its terms, in each case except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Section 4.3 Compliance with Laws, Other Instruments, etc. The execution,
delivery and performance by the Issuer and FTB of their respective obligations
under each of this Agreement and the Note will not (i) contravene, result in any
breach of, or constitute a default under, or result in the creation of any lien
in respect of any property of the Issuer or FTB under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter or
by-laws, or any other material agreement or instrument to which the Issuer or
FTB is bound or by which the Issuer or FTB or any of their respective properties
may be bound or affected, (ii) conflict with or result in a breach of any of the
terms, conditions or provisions of any order, judgment, decree, or ruling of any
court, arbitrator or governmental body or authority applicable to the Issuer or
FTB or (iii) violate any provision of any statute or other rule or regulation of
any governmental body or authority applicable to the Issuer or FTB.

Section 4.4 Governmental Authorizations, etc. The Issuer and FTB have obtained
the approval of the OTS to enter into this Agreement. No other consent, approval
or authorization of, or registration, filing or declaration with, any
governmental body or authority is required in connection with the execution,
delivery or performance by the Issuer or FTB of this Agreement or the Note.

Section 4.5 Litigation. There are no actions, suits or proceedings pending or,
to the knowledge of the Issuer or FTB, threatened against or affecting the
Issuer or FTB or any property of the Issuer or FTB in any court or before any
arbitrator of any kind or before or by any governmental body or authority that,
individually or in the aggregate, would reasonably be expected to impair
materially the enforceability of, or the ability of the Issuer or FTB to comply
with their respective obligations under, this Agreement or the Note.

Section 4.6 No Event of Default. No event has occurred that constitutes an Event
of Default under the Note.

 

3



--------------------------------------------------------------------------------

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to the Issuer and FTB that:

Section 5.1 Investment. The Purchaser is acquiring the Note for its own account
for investment and not with a view to, or for sale in connection with, any
distribution thereof, nor with any present intention of distributing or selling
the same. The Purchaser has no present agreement, undertaking, arrangement,
obligation, indebtedness or commitment providing for the disposition of the
Note.

Section 5.2 Authority. The Purchaser has full power and authority to enter into
and to perform this Agreement in accordance with its terms and to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by the Purchaser and constitutes the valid and binding obligation of
the Purchaser enforceable in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

Section 5.3 Accredited Investor. The Purchaser is an Accredited Investor within
the definition set forth in Rule 501(a) under the Securities Act of 1933, as
amended.

ARTICLE 6

COVENANTS

Section 6.1 Merger Agreement.

(a) The Issuer hereby waives its right to terminate the Agreement and Plan of
Merger by and between the Purchaser, FT Acquisition Corporation and the Issuer
dated as of November 14, 2008 (the “Merger Agreement”) pursuant to
Section 8.1(c) of the Merger Agreement until March 31, 2010.

(b) The Issuer acknowledges and agrees that the Purchaser has not, and by
entering into this Agreement and purchasing the Note hereunder the Purchaser
does not, (i) waive any of the conditions to the obligations of Purchaser to
effect the Merger under Section 7.2 of the Merger Agreement, (ii) waive any of
the rights of Purchaser or FT Acquisition Corporation under the Merger
Agreement, including without limitation the Purchaser’s right to terminate the
Merger Agreement in accordance with Section 8.1 thereof or (iii) create any
further obligation of Purchaser or FT Acquisition Corporation under the Merger
Agreement.

(c) The Purchaser hereby grants its consent under Section 5.1 of the Merger
Agreement to the Purchaser’s entering into this Agreement and the Note and
performing its obligations hereunder and thereunder.

Section 6.2 Use of Proceeds. The Issuer shall use the proceeds from the sale of
the Note hereunder to make a contribution to the capital of FTB on the Closing
Date. On the Closing Date FTB will enter the contribution of capital from FTC as
capital in the books and

 

4



--------------------------------------------------------------------------------

records of FTB. FTB shall not make any dividends or otherwise make any
distributions to the Issuer, including without limitation, from the proceeds
from the sale of the Note hereunder. FTB shall not use any of the proceeds from
the capital contribution from FTC to increase its assets, to make loans or to
make other investments with a risk weighting above zero.

ARTICLE 7

MISCELLANEOUS

Section 7.1 Notices.

(a) Any notice, designation, request or the like under this Agreement may be
given at the address set forth below (and with copies as set forth below) or at
such other address as may hereafter be specified in a notice designated as a
notice of change of address under this Section.

If to the Purchaser at:

The Hartford Financial Services Group, Inc.

One Hartford Plaza

Hartford, Connecticut 06155

Attention: Alan J. Kreczko

Facsimile: (860) 547-4721

e-mail: alan.kreczko@thehartford.com

With a copy to:

The Hartford Financial Services Group, Inc.

One Hartford Plaza

Hartford, Connecticut 06155

Attention: Robert Paiano

Facsimile: (860) 547-6845

e-mail: robert.paiano@thehartford.com

If to the Issuer or FTB at:

Federal Trust Corporation

312 First Street

Sanford, Florida 32771

Attention: Dennis Ward

Facsimile: (407) 562-0322

e-mail: dennis.ward@federaltrust.com

(b) Any notice or request hereunder shall be in writing and any such notice,
request or other communication shall be deemed to have been duly given when
delivered by hand, courier or overnight delivery service, or in the case of
facsimile or electronic mail notice, when sent and transmission is confirmed,
and, regardless of method, addressed to the party at its address, facsimile
number or e-mail address set forth above (or at such other address, facsimile

 

5



--------------------------------------------------------------------------------

number or e-mail address as the party shall furnish the other parties in
accordance with this Section).

Section 7.2 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same instrument.

Section 7.3 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

Section 7.4 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS. EACH PARTY HERETO
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.

 

6



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the accompanying
counterpart of this Agreement and return it to the Issuer, whereupon the
foregoing shall become a binding agreement between the Purchaser, the Issuer and
FTB.

 

Very truly yours, FEDERAL TRUST CORPORATION By     /s/ Dennis T. Ward   Name:
Dennis T. Ward   Title: President and Chief Executive Officer Solely for the
purposes of Section 3.1(b), Article 4, Section 6.2 and Article 7: FEDERAL TRUST
BANK By     /s/ Dennis T. Ward   Name: Dennis T. Ward   Title: President and
Chief Executive Officer

The foregoing is hereby agreed to as of the date thereof.

THE HARTFORD FINANCIAL SERVICES GROUP, INC.

 

By:   /s/ Robert W. Paiano   Name: /s/ Robert W. Paiano   Title: Senior Vice
President

Attachments (Exhibits A and B)



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF NOTE]

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE CONDITIONS SET FORTH HEREIN.

FEDERAL TRUST CORPORATION

NOTE DUE 2010

US$20,000,000 PRINCIPAL AMOUNT

This Note is issued by Federal Trust Corporation, a corporation duly organized
and existing under the laws of the State of Florida (the “Issuer”) pursuant to a
Note Purchase Agreement dated as of March 31, 2009, between the Issuer, Federal
Trust Bank and The Hartford Financial Services Group, Inc. (the “Note Purchase
Agreement”).

For value received, the Issuer hereby promises to pay to The Hartford Financial
Services Group, Inc. or assigns (the “Holder”), the principal sum of Twenty
Million Dollars and no Cents (US$20,000,000) and all accrued interest thereon
(as specified in Condition 2 of the Terms and Conditions of this Note) on the
Maturity Date (as defined in Condition 1 of the Terms and Conditions of this
Note), unless accelerated pursuant to the terms of this Note.

The Terms and Conditions attached hereto and the statements set forth in the
legend, if any, set forth above form an integral part of this Note and by
acceptance hereof each holder of this Note agrees to be subject to and bound by
such Terms and Conditions and such legend.

This Note may be redeemed by the Issuer in accordance with Condition 8 hereof.

IN WITNESS WHEREOF the Issuer has caused this Note to be duly executed by manual
or facsimile signature.

Dated: March 31, 2009

 

FEDERAL TRUST CORPORATION By         Name:   Title:



--------------------------------------------------------------------------------

FEDERAL TRUST CORPORATION

TERMS AND CONDITIONS OF THE NOTE

1. Principal. The principal amount of this Note shall be due and payable on
March 31, 2010 (the “Maturity Date”).

2. Interest. Interest on this Note accrues from and including March 31, 2009
(the “Issuance Date”) to but not including the Maturity Date on the unpaid
principal amount hereof outstanding from time to time, until the principal
amount of this Note is paid in full, at a rate of interest per annum equal to
ten percent 10% computed on the basis of a 360 day year applied to actual days
elapsed from and including the Issuance Date to and including the date of
repayment. All accrued interest shall be due and payable in full on the Maturity
Date (unless accelerated pursuant to the terms of this Note).

3. Payments. The principal of and interest on this Note are payable in such coin
or currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. Any principal or interest that
is not paid when and as payment is due shall bear interest at the rate of
interest borne by the principal of this Note from the date due to the date of
payment thereof, but only to the extent that the payment of such interest shall
be lawful and enforceable.

4. Event of Default. Each of the following events constitutes an “Event of
Default” with respect to the Note:

(a) the Issuer fails to pay any interest or principal on the Note when due and
payable; or

(b) the entry of a decree or order by a court having competent jurisdiction
adjudging the Issuer as bankrupt or insolvent, or approving as properly filed a
petition seeking reorganization, arrangement, adjustment or composition of or in
respect of the Issuer under applicable law, or appointing a receiver,
liquidator, assignee, or sequestrator (or other similar official) of the Issuer
or of any substantial part of its property, or ordering the winding up or
liquidation of its affairs; or

(c) the institution by the Issuer of proceedings to be adjudicated as bankrupt
or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization or relief under applicable insolvency law, or
the consent by it to the filing of any such petition or to the appointment of a
receiver, liquidator, assignee, trustee or sequestrator (or similar official) of
the Issuer or of any substantial part of its property, respectively, or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due, or
the taking of any action by the Issuer in furtherance of any such action; or

(d) the appointment of a conservator or receiver for Federal Trust Bank; or

 

1



--------------------------------------------------------------------------------

(e) the exercise by the Issuer of any right to terminate the Merger Agreement
(as defined in the Note Purchase Agreement); or

(f) the breach of (i) any representation and warranty made by the Issuer or FTB
in Article 4 of the Note Purchase Agreement or (ii) any covenant made by the
Issuer or FTB in the Note Purchase Agreement.

5. Remedies.

(a) If any Event of Default set forth in Conditions 4(a), 4(b), 4(c) or 4(d)
shall occur and be continuing with respect to the Note, all unpaid principal of
the Note, together with all accrued and unpaid interest thereon, shall
automatically become due and payable without any declaration or other act on the
part of the Holder. If any Event of Default set forth in Conditions 4(e) or 4(f)
shall occur and be continuing with respect to the Note, the Holder may elect
that all unpaid principal of the Note, together with all accrued and unpaid
interest thereon, shall become due and payable.

(b) If an Event of Default shall have occurred and be continuing with respect to
the Note, and the Note is due and payable or has been declared due and payable
and such declaration and its consequences have not been rescinded and annulled,
the Holder may, to the extent permitted by applicable law, exercise one or more
of the following rights, privileges and remedies:

(i) institute proceedings for the collection of all amounts then payable on the
Note, whether by declaration or otherwise, enforce any judgment obtained, and
collect from the Issuer monies adjudged due; and

(ii) exercise any other rights and remedies that may be available at law or in
equity.

6. Amendment. This Note may not be amended without the prior written consent of
the Holder.

7. Obligations Absolute. No reference herein to the Note Purchase Agreement and
no provision of this Note shall alter or impair the obligation of the Issuer
which is absolute and unconditional to the extent permitted by applicable law,
to pay the principal of, and interest on, this Note at the times, place and
rate, and in the coin or currency, herein prescribed.

8. Redemption. The Issuer, at its option, may redeem this Note in whole but not
in part at any time on three days’ prior written notice to the Holder as
provided in this Condition 8 at a redemption price equal to the unpaid principal
amount of this Note plus accrued and unpaid interest hereon to the date on which
this Note is redeemed (the “Redemption Date”). To exercise such option, the
Issuer shall deliver a notice of redemption to the Holder at least three days
prior to the Redemption Date specifying (i) the Redemption Date and (ii) that in
order to receive payment of the Redemption Price, the Holder must surrender this
Note to the Issuer or its designee specified in the redemption notice.

 

2



--------------------------------------------------------------------------------

Once notice of redemption is given, this Note shall become due and payable on
the Redemption Date. Upon the later of the Redemption Date and the date this
Note is surrendered for payment as specified in the Redemption Notice, the
principal amount of this Note shall be paid together with accrued and unpaid
interest hereon to the Redemption Date.

9. Governing Law. This Note shall be governed by and construed in accordance
with the law of the State of New York.

 

3



--------------------------------------------------------------------------------

EXHIBIT B

Federal Reserve Bank – Jacksonville

For further credit to:

Federal Trust Bank

ABA #263191390